DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In line 7 of claim 1, the word “that” should be replaced with “wherein”.
In line 2 of claim 8, the word “that” should be deleted or replaced with “wherein”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In line 5 of claim 3 and line 9 of claim 9, “the heating system”, interpreted in accordance with ¶ 29 as comprising a heater, one or more control valves, and a pump or equivalent systems thereto.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Although claim 1 recites “a first ventilation system” in line 2 and claim 6 recites “a second ventilation system” in line 2, these teachings have not been interpreted under 35 U.S.C. 112(f) because each claim further recites the respective cooling system to include an air intake and an air output or supply which is sufficient structure to perform the recited function of “ventilation”.
Although claim 1 recites “a cooling system” in line 4, this teaching has not been interpreted under 35 U.S.C. 112(f) because the claim further teaches this “cooling system” including “a cooler capable of cooling the cooling fluid and delivering the cooled cooling fluid to the cooling coil” which is sufficient structure to perform the recited function of “cooling”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 9, 13-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 5 of claim 3, the teachings of “the heating system” and “the heater” each lack antecedent basis.  Neither claim 3 nor claim 1 upon which it depends includes any previous teaching of “the heating system” or “the heater” and thus it cannot be determined what features, elements, or connections are or are not required for these elements or what relation between these elements is or is not required.  For this reason, the scope of claim 3 cannot be positively established and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Further, line 5 of claim 3 teaches “the second heating coil is connected to the heating system with the heater”.  It is not clear from the phrasing of this limitation whether the phrase “with the heater” refers to the connection (i.e. the heating coil is connected to the heating system through the heater) or to the heating system (i.e. the heating coil is connected to the heating system which includes the heater).  For this reason, the scope of claim 3 and the connection between the heating coil, heating system, and heater cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

Claim 9 includes equivalent teachings of “the heating system” and “the heater” which lack antecedent basis and are rejected for the same reasons set forth above with regard to claim 3.

Claim 4 depends upon claim 3 and is thus rejected as depending upon a rejected base claim.

Claim 7 recites in line 2 “a second cooling emitter”.  It is not clear in the context of the claim whether the word “second” serves only as a label of this device or as a number, requiring that the system also include a “first cooling emitter” so that the “second cooling emitter” may be second.  Further, should a first cooling emitter be required by the scope of the claim, it is not clear what features or structure are required of it, for example whether it requires the structure taught for the second cooling emitter or not.  For all of these reasons, the scope of claim 7 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the claim has been given its broadest reasonable interpretation and the word “second” in the recitation of the second cooling emitter has been interpreted as simply a name or label and the claim has not been interpreted as requiring a first cooling emitter as well.

Claims 13, 14, and 15 each depend upon claim 9 and recite a particular structure for performing one of the steps of claim 9.  Each of these steps within claim 9 is recited as optional, being part of a list of elements containing “and/or” and thus indicating that only one of the four recited options is required within the scope of the claim and thus it is not clear whether the structures recited in claims 13, 14, and 15 for performing steps not included in a given construction of claim 9 are required.  For example, claim 9 reads on a system in which a flow of the first and/or second air flow is controlled, but in which the flow of cooling fluid is not because of the presence of “and/or”, but claim 14 recites that the control of cooling fluid is controlled by a valve and/or a pump.  It is not clear in this instance if the control of the fluid is required in the scope of claim 14 or not because of the claim’s dependency upon claim 9 which does not require this feature.
For this reason, the scope of claims 13, 14, and 15 cannot be positively ascertained and the claims are rejected under 35 U.S.C. 112(b) as being indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/
efs/guidance/eTD-info-I.jsp.

Claims 1-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,168,905. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims contains only a subset of limitations found in the claims of the issued patents, resulting in a broadened scope.  Particularly:

Instant claim 1 contains only limitations drawn from issued claim 1, including the step of flowing the air flow within the ventilation system and through the cooling coil, the limitations regarding the cooling system and its relation to the cooling coil and the heating of the air stream by the cooling coil during the claimed method and thus represents only a subset of limitations from issued independent claim 1.

Instant claim 2 includes limitations from issued claim 2 with regard to the drawing in or outside air and the temperature and set point thereof and thus represents only a subset of limitations from issued claim 2.

Instant claim 3 includes limitations from issued claim 3 in combination with limitations drawn from issued claim 1 with regard to the first heating coil and its use in the claimed method and thus represents only a subset of limitations from issued claim 3.

Instant claim 4 includes limitations from issued claim 4 and differs in scope from issued claim 4 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 4.

Instant claim 5 incudes only the limitation of turning off or reducing the output of the cooler which is taken from issued claim 1 and thus represents only a subset of limitations from instant independent claim 1.

Instant claim 6 includes limitations from issued claim 5 and differs in scope from issued claim 5 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 5.

Instant claim 7 incudes only the limitation of the second cooling emitter and the use thereof which is taken from issued claim 1 and thus represents only a subset of limitations from instant independent claim 1.

Instant claim 8 includes limitations from issued claim 6 and differs in scope from issued claim 6 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 6.

Instant claim 9 includes limitations from issued claim 7 and differs in scope from issued claim 7 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 7.

Instant claim 10 includes limitations from issued claim 8 and differs in scope from issued claim 8 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 8.

Instant claim 11 includes limitations from issued claim 9 and differs in scope from issued claim 9 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 9.

Instant claim 12 includes limitations from issued claim 2 and differs in scope from issued claim 2 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 2.

Instant claim 13 includes limitations from issued claim 7 and differs in scope from issued claim 7 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 7.

Instant claim 14 includes limitations from issued claim 7 and differs in scope from issued claim 7 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 7.
Instant claim 15 includes limitations from issued claim 7 and differs in scope from issued claim 7 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 7.

Instant claim 16 includes limitations from issued claim 8 and differs in scope from issued claim 8 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 8.

Instant claim 17 includes limitations from issued claim 9 and differs in scope from issued claim 9 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 9.

Instant claim 19 includes limitations from issued claim 9 and differs in scope from issued claim 9 only by the different scopes of the respective claims from which they depend and thus represents only a subset of limitations from issued claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0048054 A1 to Sekine and US Publication No. 2016/0069575 A1 to Anderson.

    PNG
    media_image1.png
    601
    484
    media_image1.png
    Greyscale

Sekine teaches limitations from claim 1 in fig. 3, shown above, a method for conditioning air, the method comprising flowing a first air flow within a first cooling coil (10D, in the operation shown in fig. 3), flowing the first air flow past the first cooling coil (10D), which is connected to a cooling system (including the two outdoor units 2 and 3) with a cooling fluid and a cooler (outdoor heat exchangers 21 and 32) capable of cooling the cooling fluid and delivering the cooled cooling fluid to the cooling coil (in any operation in which the heat exchanger 10D is used in a cooling operation, including the cooling operation of fig. 1 and ¶ 68), wherein a temperature of the first air flow, when passing the first cooling coil, is lower than a temperature of the cooling fluid flowing through the first cooling coil and that the first air flow is heated and the cooling fluid flowing through the first cooling coil is cooled (in the operation of fig. 3, described in ¶¶ 81-91, in which heat exchanger 10D performs a heating operation while the other heat exchangers 10A-C perform cooling operations), when the first air flow passes through the first cooling coil (10D), wherein the residual heat of the cooling fluid in the cooling system is used to heat the first air flow (the heat absorbed in the heat exchangers 10A-C being released in the heat exchanger 10D when it is operated as a condenser).
Sekine does not teach the indoor heat exchangers of his invention being disposed in a ventilation system with an air intake and an air output or supply with the cooling coils being disposed therebetween.  Anderson teaches in fig. 1, shown below, a ventilation system in which a cooling coil (11) is disposed in the path of an air handler (20) between an inlet (at either return air damper 8 or outside air damper 9) and an outlet (shown at left and labeled “AIR OUT” in fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the air handling unit of Sekine in order to allow for a desired mixture of return air and fresh outdoor air to be introduced into the space to be conditioned thus improving indoor air quality and user comfort for the system of Sekine.

    PNG
    media_image2.png
    453
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    646
    media_image3.png
    Greyscale

Regarding claims 2 and 12, Sekine does not teach the method to comprise drawing in outside air at a temperature to produce the first airflow and prescribing a temperature setpoint for the ventilation system that is higher than the temperature of the outside air as recited in claim 2, or the outdoor air being drawn in through a damper as taught in claim 12.  Anderson teaches in fig. 8, shown above, the ventilation system of his invention drawing in air at 86º F (at the damper 9 as taught in claim 12) and heating it to a higher setpoint of 115º F (at the outlet at the left of the figure) as taught in claim 2.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Sekine with the higher air temperature setpoint of Anderson in order to allow air to be heated when this is required to meet the user’s desired temperature or provide faster increases of temperature, thus ensuring user comfort in heating operations.

Regarding claim 3, Sekine does not teach the system including a first heating coil disposed prior to the cooling coil and a second heating coil disposed after the cooling coil, the second heating coil being connected to a heating system and a heater.  Anderson teaches in fig. 8, shown above, the airflow to the cooling coil (11) of his system being first passed through a runaround coil (10) which heats the air from 40º F to 55º F and then after flowing through the cooling coil, passing through a heating coil (13) which heats the air from 113º F to 115º F.  Anderson further teaches the heating coil (13) to be connected to a heating circuit which includes a boiler (1) as a heating source.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the boiler and heating coils of Anderson in order to allow for additional sources of heating in the system of Sekine which may be used to supplement operation of the heat pump of Sekine when the heating demand of one of Sekine’s heat exchangers exceeds the available heating potential.

Sekine teaches limitations from claim 5 in fig. 3, shown above, the method according to claim 1, wherein the method comprises turning the cooler off or reducing its output (as taught in ¶ 88, in the operation of fig. 3, only a single outdoor heat exchanger 32 is operated as a condenser, reducing the cooling of refrigerant so that indoor heat exchanger 10D may also function as a condenser to provide heating).

Sekine teaches limitations from claim 6 in fig. 3, shown above, the method according to claim 1, wherein the method further comprises cooling a second air flow in a second cooling coil (any of the indoor heat exchangers 10A-10C), wherein the second cooling coil is connected to the cooling system (the outdoor units 2 and 3) and the cooling fluid is also flowed through the second cooling coil, wherein the cooling fluid is heated while flowing through the second cooling coil (as taught in ¶ 87).
Sekine does not teach the indoor heat exchangers of his invention being disposed in a ventilation system with an air intake and an air output or supply with the cooling coils being disposed therebetween.  Anderson teaches in fig. 1, shown above, a ventilation system in which a cooling coil (11) is disposed in the path of an air handler (20) between an inlet (at either return air damper 8 or outside air damper 9) and an outlet (shown at left and labeled “AIR OUT” in fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the air handling unit of Sekine in order to allow for a desired mixture of return air and fresh outdoor air to be introduced into the space to be conditioned thus improving indoor air quality and user comfort for the system of Sekine.

Sekine teaches limitations from claim 7 in fig. 3, shown above, the method according to claim 1, wherein the method further comprises cooling a second cooling emitter (any of heat exchangers 10A-10C), wherein the second cooling emitter is connected to the cooling system (outdoor units 2 and 3) and the cooling fluid is also flowed through the second cooling emitter, wherein the cooling fluid is heated (absorbing heat as an evaporator), while being flowed through the second cooling emitter (as taught in ¶ 87).

Sekine as modified by Anderson teaches limitations from claim 8 in fig. 3, shown above, the method according to claim 6, wherein the method comprises providing air conditioning for a facility (the building in which the indoor units 4A-4D are “indoor”) and that the method further comprises blowing the first air flow from the first ventilation system (the indoor heat exchanger 10D being embodied in a ventilation system as taught by Anderson and as discussed in the above rejection of claim 1), with a supply air fan (shown at left in the fig. 1 of Anderson), into a first area of the facility (in which the heat exchanger is disposed), the second air flow is drawn into the second ventilation system (the indoor heat exchanger 10A, B, or C being embodied in a ventilation system as taught by Anderson and as discussed in the above rejection of claim 6) from a second area of the facility (Anderson teaches that the air handling unit of his invention may receive both outdoor air via damper 9 and indoor air via damper 8 as discussed in the above rejection of claim 6), which can be overlapping with the first area, and the second air flow is blown from the second ventilation system (at the left side of the air handler 20 of Anderson as discussed in the above rejection of claim 1) into a third area of the facility, which can be overlapping with the first and/or the second area.
Regarding the teachings of the first, second, and third areas, it will be noted that because they may overlap each other and because there is no teaching of specific divisions or structures required for each , the entire facility of claim 8 may be taken as all of the first, second, and third areas, into which air is blown by both ventilation systems and drawn by the second ventilation system.

Regarding claim 9, Sekine does not teach the flow of the cooling fluid being controlled based on the ambient temperature of the space to be cooled and/or the temperature of the cooling fluid.  Anderson teaches in ¶ 26 that in the air handler (20) of his invention, the flow of water as a medium through various heat exchanging coils may be varied based on the temperature of the medium at the various coils and on the desired temperature to be provided for the outlet air of the air handler.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the cooling fluid flow control of Anderson in order to allow the provided output temperature to be controlled and varied in order to better meet the requirements of user comfort.

Sekines modified by Anderson teaches limitations from claim 11 in fig. 3 of Sekine and fig. 1 of Anderson, shown above, a device for conditioning air, comprising a first ventilation system (the air handler 20 of Anderson applied to the heat exchanger 10D of Sekines as discussed in the above rejection of claim 1) with a first air flow, the first ventilation system comprising a first air intake (at the right side thereof), a first output or air supply (at the left side thereof), and a first cooling coil (indoor heat exchanger 10D of Sekines as discussed in the above rejection of claim 1) therebetween, wherein the first cooling coil (10D of Sekines) is connected to a cooling system with a cooler (the outdoor units 2 and 3, as taught in fig. 3 of Sekines), a second ventilation system (the air handler 20 of Anderson applied to the heat exchanger 10A, B, or C of Sekines as discussed in the above rejection of claim 6) with a second air intake (at the right side thereof), a second output or air supply (at the left side thereof), and a second cooling coil (10A, B, or C of Sekines) therebetween, the second ventilation system with a second air flow, within which the second cooling coil is arranged wherein the second cooling coil is connected to the cooling system (outdoor units 2 and 3, as taught in fig. 3 of Sekines), wherein the cooling system comprises a controller (the first outdoor controller, taught to perform operation control of the entire air conditioner 1 of Sekines in ¶ 58) configured to conduct the method according to claim 1 (as discussed in the above rejection of claim 1).

Regarding claim 13, Sekine does not teach the system to control a supply air fan and air intake damper to control airflow therethrough.  Anderson teaches and air handler 20 in which the heating and cooling operations are controlled by the control of a supply air fan (taught to be speed-controlled based on the operation of the system in ¶ 28) and an air intake damper (return air damper 8 and outdoor air damper 9, taught in ¶ 31 of Anderson).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the fan and damper control of Anderson in order to allow for the flow of air through individual air handlers of the combined system of Sekine and Anderson to be controlled so that the refrigerant temperature of the entire system does not need to be adjusted in response to a change of demand at a single indoor unit.

Sekine teaches limitations from claim 14, the method of claim 9, wherein the flow of the cooling fluid (refrigerant in the heat exchanger 10D) is controlled by using and regulating a valve (the expansion valve 11D).

Sekine teaches limitations from claim 15, the method of claim 9, wherein the flow of a heating fluid in a heating system is controlled by using and regulating a valve (the valves 22 and 33 associated with the outdoor heat exchangers 32 or 11A-C associated with the indoor heat exchangers 10A-C, all of which may operate as condensers in various modes with the outdoor heat exchanger 32 and valve 33 being active in the operation of fig. 3 and the others being blocked by four-way valve 60).

Sekine as modified by Anderson teaches limitations from claim 17 in fig. 1 of Anderson, shown above, the device of claim 11, wherein the first ventilation system (the air handler 20 of Anderson applied to the indoor heat exchanger 10D of Sekine as discussed in the above rejection of claim 1) and/or second ventilation system (the air handler 20 of Anderson applied to the indoor heat exchanger 10A, B, or C of Sekine as discussed in the above rejection of claim 6) is connected with the outside (by outdoor air dampers 9 at the right sides of the air handlers of Anderson).

Sekine as modified by Anderson teaches limitations from claim 18 in fig. 1 of Anderson, shown above, the device of claim 11, wherein the first ventilation system first ventilation system (the air handler 20 of Anderson applied to the indoor heat exchanger 10D of Sekine as discussed in the above rejection of claim 1) and/or the second ventilation system (the air handler 20 of Anderson applied to the indoor heat exchanger 10A, B, or C of Sekine as discussed in the above rejection of claim 6) comprises an air intake damper (9, as taught in ¶ 26 of Anderson).

Regarding claim 19, Sekine does not teach the system including a heating coil connected to a heating system with a heater.  Anderson teaches in fig. 1, shown above, the air handler (20) of his invention including a heating coil (13) connected to a heating liquid circuit which includes a boiler (1) as a heater.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the boiler and heating coil of Anderson in order to allow for an additional source of heating in the system of Sekine which may be used to supplement operation of the heat pump of Sekine when the heating demand of one of Sekine’s heat exchangers exceeds the available heating potential.

Regarding the limitations of claim 20, refer to the above rejections of claims 11 and 19 upon which claim 20 depends regarding the air conditioning device and controller and the above rejection of claim 3 regarding the method performed by this controller.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine and Anderson as applied to claims 1 and 3 above and further in view of US Patent No. 6,295,823 B to Odom et al.

    PNG
    media_image4.png
    474
    411
    media_image4.png
    Greyscale

Regarding claim 4, Sekine teaches refrigeration cycle heat pump in which an indoor heat exchanger which may otherwise be used for a cooling operation may be controlled to perform a heating operation and reject heat absorbed at other indoor heat exchangers.  Sekine does not teach the cooling coil of his invention being provided with a drain tray.  Odom teaches col. 5, lines 43-46 and in fig. 2, shown above, a drain pan (50) underlying a coil (26) of a cooling circuit (28) for collecting condensation from the coil.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the drain tray of Odom in order to ensure that condensation is effectively removed from the coils and housing as taught in col. 5, lines 43-46 of Odom in order to prevent unwanted growth of bacteria or mold that can adversely affect the air quality and the health of users within the conditioned space.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine and Anderson as applied to claim 1 above, and further in view of US Publication No. 2012/0234527 A1 to Murayama et al.

Regarding claims 10 and 16, Sekine teaches refrigeration cycle heat pump in which an indoor heat exchanger which may otherwise be used for a cooling operation may be controlled to perform a heating operation and reject heat absorbed at other indoor heat exchangers.  Anderson teaches a cooling coil for an air conditioning system being disposed in a ventilation system between an inlet and an outlet.  Sekine does not teach the method of operation of such a system including filtering the air flow through the ventilation system as taught in claim 10, or air being filtered by panel filters as taught in claim 16.  Anderson teaches in fig. 1, shown above, the air handler (20) of his invention including a plurality of air filter racks (14) through which the air stream flows between the inlet and outlet of the air handler (20) as taught in claim 10, the filters being illustrated in fig. 1 as panel filters.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the air filtration of Anderson in order to allow for the air drawn from outside the conditioned space to be filtered to remove pollen, dust, or other contaminants in order to improve the quality of the air and comfort for users.

    PNG
    media_image5.png
    498
    740
    media_image5.png
    Greyscale

Sekine further does not teach the air being humidified by a humidifier as taught in claim 10.  Murayama teaches in fig. 1, shown above, and in ¶ 29, an indoor unit (20) of an air conditioning system, the unit including a humidifier (25) for humidifying air being supplied to an indoor space (10).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sekine with the humidifier of Murayama in order to allow the indoor units of Sekine to modify humidity in addition to temperature of the supplied air in order to better promote user comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	21 September 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763